United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Key West, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen V. Barszcz, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1343
Issued: December 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 2, 2017 appellant, through counsel, filed a timely appeal from a December 5,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record also contains a January 6, 2017 decision concerning an overpayment of compensation. The record
reflects that on or about March 3, 2017, appellant repaid the debt in full. Neither appellant nor counsel has
specifically requested review of the January 6, 2017 overpayment decision, therefore, the matter is not currently
before the Board.

ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability beginning September 8, 2014, causally related to his February 9, 2006 employment
injury.
FACTUAL HISTORY
On February 10, 2006 appellant, then a 44-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that on February 9, 2006 he sustained a right knee injury when he
tripped on a curb and fell while in the performance of duty. He stopped work on
February 9, 2006.4 OWCP accepted appellant’s claim for right patella chondromalacia and right
knee medial and lateral meniscus tears. Appellant received disability compensation on the daily
rolls beginning March 27, 2006 and on the periodic rolls beginning September 3, 2006.
On February 27, 2007 appellant underwent OWCP-approved right knee surgery,
including arthroscopic right chondroplasty of his medial, lateral, and patellofemoral joints, and
microfracture of his right trochlea, medial femoral condyle, and lateral femoral condyle.
In a July 13, 2007 form entitled Work Capacity Evaluation (Form OWCP-5c), Dr. Robert
Loeffler, an attending orthopedic surgeon, indicated that appellant could work eight hours per
day with restrictions of squatting, kneeling, or climbing for no more than one hour (per each
activity).
On April 18, 2007 appellant returned to work in a full-time, limited-duty capacity. As of
July 23, 2007 he worked as a modified security clerk with weekly wages of $729.23. The
position involved preparing correspondence and reports by hand or using a computer or
electronic typewriter, mailing letters by registered mail, making travel arrangements, preparing
travel orders, answering telephone calls, and receiving visitors. The position was primarily
accomplished at a desk and was predominantly sedentary in nature. It required some walking,
standing, reaching, stooping, bending, and light lifting.
OWCP referred appellant for a second opinion examination to Dr. Brad K. Cohen, a
Board-certified orthopedic surgeon, and requested that he evaluate appellant’s ability to work. In
a September 10, 2007 narrative report and September 11, 2007 Form OWCP-5c, Dr. Cohen
indicated that appellant could work for eight hours per day with restrictions including lifting up
to 20 pounds, walking up to two hours, standing up to two hours, and no squatting, kneeling, or
climbing.
In a January 23, 2008 decision, OWCP adjusted appellant’s compensation to reflect his
capacity to earn wages in the modified security clerk position. It found that the modified

4

Appellant had preexisting, arthritis in his right knee and he underwent right anterior cruciate ligament
construction surgery in the 1980s due to a nonwork-related right knee injury.

2

security clerk position fairly and reasonably represented his wage-earning capacity and noted
that he had performed the position for more than 60 days.5
Appellant continued working as a modified security clerk and received FECA wage-loss
compensation based on the January 23, 2008 loss of wage-earning capacity (LWEC)
determination.6
In a July 23, 2014 narrative report, Dr. Loeffler noted that appellant requested limited
work hours due to his right knee pain. In another July 23, 2014 narrative report, he indicated that
physical examination of the right knee on that date showed extension lacking 10 degrees, flexion
to 90 degrees, lack of Lachman sign, stable anterior and posterior drawer signs, and collateral
ligaments with medial/lateral tenderness and trace effusion. In a July 23, 2014 duty status report
(Form CA-17), Dr. Loeffler diagnosed severe degenerative joint disease of the right knee and
indicated that appellant could not work for more than four hours per day.
On September 8, 2014 appellant began working a reduced schedule of four hours per day.
On September 11, 2014 he filed a claim for recurrence of disability (Form CA-2a) beginning
September 8, 2014.7 Appellant noted that Dr. Loeffler provided an opinion that he could not
work for more than four hours per day.
In a September 26, 2014 Form CA-17, Dr. Jason M. Hardwick, an attending osteopath,
indicated that appellant could work eight hours per day with specific restrictions including
ambulating in a wheelchair for up to one hour per day.
In an October 2, 2014 development letter, OWCP informed appellant that it appeared he
was requesting modification of its January 23, 2008 LWEC determination. It advised him
regarding the three criteria for modifying a formal LWEC determination, including showing that
there was a material change in the nature and extent of his injury-related condition, that the
employee had been retrained or otherwise vocationally rehabilitated, or that the original
determination was, in fact, erroneous. OWCP provided appellant 30 days to submit additional
evidence in support of his claim.
Appellant submitted a September 26, 2014 Form OWCP-5c in which Dr. Loeffler
indicated that appellant could not work eight hours per day and could only perform certain tasks
for two hours per day, including walking, standing, and lifting. He could not engage in any

5

OWCP indicated that appellant began working as a modified security clerk on April 18, 2007, but he actually
began working in the position on July 23, 2007.
6

OWCP paid wage-loss compensation for loss of premium pay as a modified security clerk.
underwent heart valve surgery in October 2013 and was off work through early 2014.
7

Appellant

Although appellant listed the date as September 5, 2014, it was not until September 8, 2014 that he began
working reduced hours. He also filed a Claim for Compensation (Form CA-7) claiming partial disability for the
period September 8 to 19, 2014.

3

squatting or kneeling. Dr. Loeffler indicated that the restrictions would remain in place until
appellant underwent total right knee replacement surgery.8
In an October 6, 2014 report, Dr. Loeffler indicated that appellant had anterior cruciate
ligament instability in his right knee which necessitated total right knee replacement surgery. He
noted that appellant requested that he work no more than six hours per day, but he advised
appellant that he could not medically restrict his sitting due to the right knee problem.
Dr. Loeffler indicated that the employing establishment advised that appellant could perform his
job sitting in a wheelchair for eight hours per day and would not have to stand.
On October 6, 2014 appellant returned to an eight-hour workday.
In a November 20, 2014 Form OWCP-5c, Dr. Robert Catania, an attending osteopath and
Board-certified orthopedic surgeon, diagnosed degenerative joint disease of the right knee and
indicated that appellant was totally disabled.
Appellant stopped work again on November 24, 2014.
In a December 11, 2014 narrative report, Dr. Catania indicated that appellant reported
that he sustained a right knee injury on February 9, 2006 and that his chief complaint was right
knee pain. He noted that, upon physical examination, appellant had varus presentation and full
extension of his right knee with pain and crepitus. Dr. Catania diagnosed degenerative joint
disease of the right knee tricompartmental joint space (mostly medial) with varus presentation
and progression of pain, and arthritis status post February 9, 2006 work-related injury. He
advised that appellant’s best option was total right knee replacement and noted that appellant was
totally disabled from work. Dr. Catania indicated that, according to the history, appellant was
“doing fine and well up” until appellant’s February 9, 2006 injury and advised that he
experienced progressive changes to his knee which ultimately led to surgery. Appellant now had
worsening arthritis almost nine years after the February 9, 2006 injury and Dr. Catania noted, “I
do feel from records and from history that appellant’s injury is the major cause of his need for
total right knee replacement.”
On January 5, 2015 Dr. Catania indicated that, upon physical examination, appellant
exhibited varus presentation of his right knee with no gross signs of instability. He opined that
appellant could not perform even sedentary work due to the pain medications he required for his
right knee condition. In a January 5, 2015 Attending Physician’s Report (Form CA-20),
Dr. Catania listed the date of injury as February 9, 2006 and the mechanism of injury as tripping
on a curb. He diagnosed degenerative joint disease of the right knee and checked a box
indicating that the diagnosed condition was caused or aggravated by the employment.
On January 20, 2015 appellant filed another Form CA-2a claiming a recurrence of
disability beginning November 14, 2014. On this Form CA-2a, appellant’s supervisor indicated
that appellant was arrested on July 15, 2014 for committing assault with his hands and feet on
that date. The supervisor indicated that appellant was absent from work for several days after
8

Appellant also submitted reports, dated in late-September 2015 and early-October 2015, in which Dr. Loeffler
discussed his treatment of right plantar fasciitis.

4

July 15, 2014 and he posited that appellant’s increased disability was caused by an injury he
sustained while committing the assault.
Appellant submitted a February 3, 2015 narrative report in which Dr. Catania indicated
that he could perform light-duty work for four hours per day with restrictions of no climbing and
no lifting more than 10 pounds. In a Form OWCP-5c and a Florida State workers’ compensation
form, both dated February 3, 2015, Dr. Catania provided the same work restrictions.9
In a March 10, 2015 decision, OWCP denied appellant’s claim for a recurrence of
disability beginning September 8, 2014 because he had not submit sufficient medical evidence in
support of his claim. It noted that he had failed to substantiate with medical evidence the two
criteria for recurrence defined in the development letter of October 2, 2014. As such, the
decision did not affect its January 23, 2008 LWEC determination.
In response to the Form CA-2a appellant filed on January 20, 2015, OWCP sent him a
March 10, 2015 development letter. It again informed him that it appeared that he was
requesting modification of its January 23, 2008 LWEC determination and it discussed the three
criteria for modifying a formal LWEC determination. OWCP provided appellant 30 days to
submit additional evidence in support of his claim.
In an April 14, 2015 decision, OWCP denied appellant’s claim for a recurrence of
disability, as claimed in his January 20, 2015 Form CA-2a. It noted the development letter of
March 10, 2015, but found that the medical evidence failed to meet the two criteria to establish a
recurrence of disability.
Appellant submitted an April 2, 2015 report in which Dr. Catania noted that the physical
examination showed that he lacked 20 degrees of right knee extension. Dr. Catania noted that
appellant advised him that he could not work more than four hours per day, engage in climbing,
or lift more than 15 pounds. He continued to indicate that appellant was in need of total right
knee replacement.
In an August 18, 2015 report, Dr. Catania noted that comparison of appellant’s October 2,
2014 magnetic resonance imaging (MRI) scan to his March 10, 2006 MRI scan showed
significant progression of his right knee arthritis.10 He advised that appellant was only capable
of working four hours per day with restrictions including no walking or standing for more than
15 minutes at a time and no sitting for more than an hour at a time. Dr. Catania posited that
these restrictions were necessitated by right knee degenerative joint disease related to the
February 9, 2006 accident. In an August 18, 2015 Florida State workers’ compensation form,
Dr. Catania checked a box indicating that appellant’s injury was work related, but he did not
provide a diagnosis.

9

In the Florida State workers’ compensation form, Dr. Catania checked a box indicating that appellant’s injury
was work related, but he did not provide a diagnosis.
10

The record contains reports of the March 10, 2006 and October 2, 2014 MRI scans.

5

In a September 21, 2015 decision, OWCP denied modification of its April 14, 2015
decision denying appellant’s claim for a recurrence of disability. It found that he had not
submitted medical evidence establishing a work-related recurrence of disability. OWCP posited
that appellant’s disability beginning in 2014 was due to a nonwork-related incident on
July 14, 2014.11
OWCP subsequently received a September 11, 2015 report from Dr. Catania who
indicated that appellant could not work and noted that he was in need of a total right knee
replacement. In a September 11, 2015 Florida State workers’ compensation form, Dr. Catania
checked a box indicating that appellant’s injury was work related, but he did not provide a
diagnosis.
In a report dated February 24, 2016, Dr. Loeffler noted that appellant had right anterior
cruciate ligament surgery in the 1980s and he made reference to his February 9, 2006 injury. He
indicated that appellant complained of continual pain, mostly in the medial portion of his right
knee with occasional swelling and the feeling of instability. Dr. Loeffler diagnosed right knee
degenerative joint disease and advised that appellant would need a total right knee arthroplasty at
some point in the future. He indicated that appellant was on work restrictions of working four
hours per day with no repetitive squatting or lifting.12 In another February 24, 2016 report,
Dr. Loeffler diagnosed right knee osteoarthritis.
In an April 5, 2016 report, Dr. Catania indicated that appellant’s right knee condition was
related to his February 9, 2006 accident and that he was now having left knee problems
secondary to biomechanics of his right knee. He opined that appellant was not able to work at
all. Dr. Catania mentioned appellant’s heart surgery in 2013 and noted that “[appellant] had an
incident” on July 15, 2014 which did not affect his right knee.
OWCP referred appellant for a second opinion examination by Dr. Peter Millheiser, a
Board-certified orthopedic surgeon. It requested that Dr. Millheiser evaluate whether appellant
continued to have residuals/disability due to the February 9, 2006 work injury. In a report dated
July 26, 2016, Dr. Millheiser discussed appellant’s factual and medical history and reported
physical examination findings. He opined that appellant continued to have residuals of the workrelated right knee chondromalacia. Dr. Millheiser noted that appellant was physically unable to
perform his date-of-injury position as a police officer, but that he was capable of performing
sedentary work.
In a December 5, 2016 decision, OWCP denied modification of its September 21, 2015
decision. It found that appellant had not submitted medical evidence establishing a work-related
recurrence of disability and again posited that his disability beginning in 2014 was due to a
nonwork-related incident on July 14, 2014.13
11

OWCP referenced language regarding the criteria for modifying a formal LWEC determination, but it did not
actually consider whether appellant had established modification of the January 23, 2008 LWEC determination.
12

Dr. Loeffler provided similar work restrictions in a February 26, 2016 Duty Status Report.

13
OWCP referenced language regarding the criteria for modifying a formal LWEC determination, but it did not
actually consider whether appellant had established modification of the January 23, 2008 LWEC determination.

6

LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.14
OWCP’s procedure manual provides, “If a claim for wage loss is received (Form CA-7 or
CA-2a), the [claims examiner] should review the file to determine whether a formal [LWEC]
determination is in place, and, if so, the claim should be developed, if necessary, as a request for
modification of the [LWEC].”15
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous. The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.16
ANALYSIS
OWCP has adjudicated this as a matter of whether appellant had established a recurrence
of disability on or after September 8, 2014 due to his February 9, 2006 work injury.17 Under the
circumstances of this case, however, the Board finds that the proper issue is whether his
January 23, 2008 wage-earning capacity determination should have been modified. Appellant
started working four hours per day in September 2014 and he submitted evidence which
indicated that this increased disability was due to his February 9, 2006 work injury. It is clear
that the claim in this case was that he could not work on a full-time basis in the modified security
clerk position, the position that OWCP determined had represented his wage-earning capacity,
for the foreseeable future. The Board has held that, when a wage-earning capacity determination
has been issued and appellant submits evidence with respect to disability for work, OWCP must
evaluate the evidence to determine if modification of wage-earning capacity is warranted.18
As noted above, OWCP’s procedure manual directs the claims examiner to consider the
criteria for modification when the claimant requests resumption of compensation for “total wage

14

See Sharon C. Clement, 55 ECAB 552 (2004).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage Earning Capacity
Decisions, Chapter 2.1501.4 (June 2013).
16

Sue A. Sedgwick, 45 ECAB 211 (1993).

17

OWCP accepted that on February 9, 2006 appellant sustained right knee chondromalacia and right medial and
lateral meniscus tears.
18

See Katherine T. Kreger, 55 ECAB 633 (2004). The Board notes that consideration of the modification issue
does not preclude OWCP from acceptance of a limited period of employment-related disability, without a formal
modification of the wage-earning capacity determination. See id.

7

loss.”19 This section of the procedure manual covers the situation when a claimant has stopped
working, but the principle is equally applicable to a claim of increased disability.20 If there is a
claim for increased disability that would prevent a claimant from performing the position that
was the basis for a wage-earning capacity decision, then clearly there is an issue of whether
modification is appropriate.21
In this case, appellant submitted evidence of an increased disability that prevented him
from either working in the modified security clerk position on a full-time basis or working in the
position to any extent. He submitted numerous reports in which his attending physicians,
including Dr. Loeffler and Dr. Catania, provided opinions that he was either totally disabled or
could only work four hours per day due to the effects of the February 9, 2006 work injury.
CONCLUSION
The Board finds that OWCP should have considered the issue of modification of the
January 23, 2008 LWEC determination. Appellant’s claim for compensation raised the issue of
whether a modification of the January 23, 2008 LWEC decision was warranted and the case must
be remanded for a de novo decision on this issue.

19

See supra 15.

20

See Katherine T. Kreger, supra note 18.

21

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the December 5, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for further
action consistent with this decision.
Issued: December 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

